Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s request for continued examination filed March 24, 2020 is acknowledged.  Claim 1 is amended and claim 16 is newly added.  Claims 1-16 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed July 29, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a filter material having an average fiber diameter from 1.3 – 1.4 µm (working examples 9-12, Table 2), does not reasonably provide enablement for a filter material having an average fiber diameter between 1.1 and 1.3 µm and greater than 1.4 µm as recited in claims 1 and 16.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to form a filter material having an average fiber diameter between 1.1 - 1.3 µm or greater than 1.4 µm which also satisfies expression (1) as recited in claim 1. As noted above, working examples 9-12 (Table 2 of applicant’s 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant recites relational expression (1) without providing a dimensional unit (i.e. m2) for Y, also referred to as the surface area of the filter material.  It is unclear whether applicant desires a dimensionless expression (1) where only number values are necessary, or whether there is a conversion to functionally compare average fiber diameter (i.e. µm) with surface area (i.e. m2).  In the case of a dimensionless expression (1), it would be unclear what limits or bounds encompass the desired surface area since the units could be drawn from a wide range of possibilities extending beyond what is provided in applicant’s originally filed disclosure.
Regarding claim 6, applicant’s range of Y being from 0.8 to 3.2 m2/g broadens the range of Y provided in claim 1.  With X values between 1.1 and 1.5 (as provided in claim 1), Y cannot be larger than 1.585 or less than 1.325.  Furthermore, claim 6 recites a unit for surface area, where it is unclear how average fiber diameter (i.e. µm) is or can 2/g) without either an assertion that number values in expression (1) are dimensionless or a dimensional analysis to quantitatively compare disparate characteristics such as diameter and surface area.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, based on the new grounds of rejection, the examiner briefly provides a basis for the change in rejection.
Based on applicant’s assertion that Tables 1 and 2 provide support for the amended average fiber diameter range (see applicant’s arguments filed 3/24/2020), the examiner considers Tables 1 and 2 in considering whether the amended range is enabled by the specification.  However, as seen in Tables 1 and 2, applicant provides no working examples other than examples 9-12 which satisfy expression (1) as recited in the claim.  Since applicant relies on Tables 1 and 2 to provide the necessary support for the amendment submitted March 24, 2020, the examiner provided the rejections set forth above.  
The examiner advises applicant to amend the claim to recite the specific range of average fiber diameters provided in working examples 9-12 (i.e. 1.3-1.4 µm) in addition to reciting the specific range of surface area values provided in said examples (i.e. 1.41 – 1.53 m2/g).  Additionally, the examiner recommends applicant amend the claim to recite Y as a specific surface area per unit mass as seen throughout applicant’s 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571) 270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779